
	

113 HR 647 RH: Achieving a Better Life Experience Act of 2014
U.S. House of Representatives
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 456
		113th CONGRESS
		2d Session
		H. R. 647
		[Report No. 113–614, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2013
			Mr. Crenshaw (for himself, Mr. Van Hollen, Mrs. McMorris Rodgers, Mr. Sessions, Mr. Runyan, Mr. Mica, Ms. Tsongas, Mr. Coffman, Mr. Roe of Tennessee, Mr. Cooper, Mr. Moran, Mr. Harper, Mr. Connolly, Mr. Sarbanes, Ms. Clarke, Mr. Larsen of Washington, Mr. Gerlach, Mr. Larson of Connecticut, Mr. Carson of Indiana, Mr. Tonko, Mr. Cicilline, Mr. Ryan of Ohio, Mr. Young of Florida, Mr. Holt, Mrs. Capps, Mr. Bachus, Mr. McGovern, Ms. Bonamici, Mr. Matheson, Mr. Miller of Florida, Mr. Nunnelee, Mr. Stivers, Mr. Womack, Ms. Herrera Beutler, Mr. Johnson of Ohio, Mrs. Davis of California, Mr. Courtney, Mr. King of New York, Mrs. Hartzler, Mr. McKinley, Mr. Smith of New Jersey, Mr. Vela, Mr. Wolf, Mrs. Capito, Mr. Yarmuth, Ms. Brownley of California, Mr. Yoder, Mr. Rooney, Mr. Marchant, Mrs. Brooks of Indiana, Ms. Norton, Mrs. Bachmann, Mr. Honda, Mr. Meehan, Mr. Benishek, Mr. Poe of Texas, Mr. Welch, Mr. Walberg, and Mr. Deutch) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			November 12, 2014
			Additional sponsors: Ms. Ros-Lehtinen, Mr. Hastings of Florida, Mr. Meadows, Mr. Schiff, Mr. Capuano, Ms. Duckworth, Mr. Webster of Florida, Mr. Keating, Mr. Barletta, Mr. Himes, Mr. Langevin, Mr. Payne, Mr. Diaz-Balart, Mr. Hanna, Ms. Pingree of Maine, Mr. Posey, Mr. Brady of Pennsylvania, Mr. Clay, Mr. Loebsack, Mr. Markey, Mrs. Roby, Ms. DeLauro, Mr. Price of North Carolina, Mr. Michaud, Mr. Cohen, Mr. Lipinski, Mr. Kennedy, Ms. Brown of Florida, Mr. Castro of Texas, Ms. Eddie Bernice Johnson of Texas, Mr. Messer, Mr. Wenstrup, Mr. Carney, Mr. McCaul, Mr. Pearce, Mr. Gallego, Mr. Cárdenas, Mr. Bucshon, Mr. Yoho, Ms. Lofgren, Mrs. McCarthy of New York, Mr. Massie, Mr. Al Green of Texas, Mr. Barber, Mr. Chabot, Mr. Pocan, Mr. Gardner, Mr. Tierney, Mr. O'Rourke, Mr. Culberson, Ms. Castor of Florida, Mr. Graves of Missouri, Mr. Veasey, Mr. Hall, Ms. Wasserman Schultz, Mr. Crawford, Mr. Delaney, Mrs. Blackburn, Mr. Young of Alaska, Mr. Turner, Mr. Richmond, Mr. Lynch, Mr. Cole, Mr. Lowenthal, Mr. Thompson of California, Mr. Goodlatte, Mr. Wilson of South Carolina, Mr. Kline, Mrs. Noem, Mr. Andrews, Mr. Fitzpatrick, Mr. Stutzman, Mr. Fincher, Mr. Bentivolio, Ms. Moore, Ms. Schakowsky, Mr. Ruppersberger, Mr. Hultgren, Ms. Esty, Mr. Butterfield, Mr. Latta, Mr. Calvert, Mr. Cummings, Mr. Rahall, Mr. Gibson, Mr. Rogers of Alabama, Ms. Kuster, Mr. Braley of Iowa, Mr. Luetkemeyer, Ms. DelBene, Mr. Peters of Michigan, Mr. Perlmutter, Mr. Duffy, Mr. Murphy of Pennsylvania, Ms. Frankel of Florida, Mr. Schneider, Mr. Cotton, Mr. Rogers of Kentucky, Ms. Shea-Porter, Mr. Ribble, Mrs. Lowey, Mr. Gibbs, Ms. McCollum, Mr. Pallone, Mr. Ben Ray Luján of New Mexico, Mr. Paulsen, Mrs. Beatty, Mr. Bonner, Mr. Sires, Mr. Rodney Davis of Illinois, Mr. Huizenga of Michigan, Mr. Cuellar, Mr. Salmon, Ms. Edwards, Mr. Cassidy, Mr. Southerland, Mr. Walz, Mr. Nadler, Mr. Doyle, Mr. Blumenauer, Mrs. Carolyn B. Maloney of New York, Ms. Speier, Mr. Doggett, Ms. Michelle Lujan Grisham of New Mexico, Mr. Schock, Ms. Roybal-Allard, Mr. Bilirakis, Mr. Latham, Mr. Wittman, Mr. DeFazio, Mr. Griffin of Arkansas, Mrs. Ellmers, Mr. Rothfus, Mr. Sensenbrenner, Ms. Waters, Ms. Kaptur, Mr. Thompson of Pennsylvania, Mr. Jones, Mr. Lance, Mr. McIntyre, Mr. Forbes, Mr. Owens, Mr. Amodei, Mr. Barr, Ms. Titus, Mr. Palazzo, Mr. Griffith of Virginia, Mr. Schweikert, Ms. Wilson of Florida, Mr. David Scott of Georgia, Mr. Rokita, Mr. Nugent, Mr. Polis, Mr. Ross, Mr. Rigell, Mr. Walden, Mr. Dent, Mr. Grayson, Mr. LaMalfa, Mr. Bishop of Utah, Mr. Buchanan, Mr. Bishop of Georgia, Mrs. Kirkpatrick, Mr. Carter, Ms. Sewell of Alabama, Mr. Whitfield, Mr. Smith of Texas, Mr. Holding, Mr. Fortenberry, Mr. Neugebauer, Mr. Simpson, Mr. Terry, Mr. DeSantis, Mr. Radel, Mr. Pittenger, Mr. Farenthold, Mr. Pascrell, Mrs. Miller of Michigan, Mr. Johnson of Georgia, Ms. Fudge, Mr. McDermott, Mr. Neal, Ms. Granger, Mr. Bishop of New York, Mr. Franks of Arizona, Mr. Cleaver, Mr. Meeks, Mr. Lewis, Mr. Joyce, Mr. Coble, Mr. Visclosky, Mr. Horsford, Mr. Farr, Mr. Vargas, Ms. Lee of California, Mr. Cramer, Mr. Kinzinger of Illinois, Mr. Peterson, Ms. Eshoo, Mr. Peters of California, Mr. Nunes, Mr. Maffei, Mr. Bera of California, Mr. Huffman, Ms. Linda T. Sánchez of California, Ms. Sinema, Mr. Rice of South Carolina, Mr. Ellison, Mr. Murphy of Florida, Mr. Cook, Mr. Jeffries, Ms. Hahn, Mr. Nolan, Mr. Takano, Mr. Ruiz, Mr. Schrader, Mr. Guthrie, Mr. Hudson, Mr. Long, Mr. Tipton, Mr. Engel, Ms. Bass, Mr. Garcia, Mr. Enyart, Mr. Sherman, Mr. Serrano, Mr. Olson, Mr. Jordan, Mr. Heck of Nevada, Mrs. Walorski, Mr. Broun of Georgia, Mr. Gingrey of Georgia, Mr. Royce, Mr. McHenry, Mr. Conaway, Mr. Conyers, Mrs. Wagner, Mr. Fleming, Mr. Grimm, Mr. Stockman, Mr. Israel, Mr. LoBiondo, Mr. Hinojosa, Mr. Mulvaney, Mr. Austin Scott of Georgia, Mr. Collins of Georgia, Ms. Jackson Lee, Mr. Daines, Mrs. Napolitano, Mr. Burgess, Mr. Thornberry, Mr. Shimkus, Mr. Gene Green of Texas, Mr. McNerney, Mr. Garamendi, Mr. Hurt, Mr. Heck of Washington, Mr. Cartwright, Ms. Chu, Mr. Kildee, Mr. Westmoreland, Mr. Kilmer, Mrs. Bustos, Mr. Kind, Mrs. Negrete McLeod, Ms. Loretta Sanchez of California, Mr. Pompeo, Mr. Marino, Ms. Matsui, Ms. Schwartz, Mr. Crowley, Mr. Swalwell of California, Ms. Meng, Mr. Sean Patrick Maloney of New York, Ms. Velázquez, Mr. Valadao, Mr. Costa, Mr. Hastings of Washington, Ms. Clark of Massachusetts, Mr. Rush, Ms. Jenkins, Mr. Danny K. Davis of Illinois, Mr. McAllister, Mr. Roskam, Mr. Higgins, Mr. Scalise, Mr. Gutiérrez, Mr. Byrne, Mr. Sam Johnson of Texas, Mr. Quigley, Mr. Kelly of Pennsylvania, Mr. Reichert, Mrs. Black, Mr. Young of Indiana, Mr. Pierluisi, Mr. Hunter, Mr. DesJarlais, Mr. Tiberi, Mr. Frelinghuysen, Ms. Gabbard, Mr. Hensarling, Ms. Slaughter, Mr. Renacci, Mr. Gosar, Mr. Rangel, Mr. Flores, Mr. Fattah, Mr. Harris, Mr. Duncan of Tennessee, Mr. Upton, Mr. Sablan, Mr. McKeon, Mr. Williams, Mr. Denham, Mr. Fleischmann, Mr. Brady of Texas, Mr. Price of Georgia, Mr. McClintock, Mr. Barton, Mr. Reed, Mr. Jolly, and Mr. Boustany
		
		
			November 12, 2014
			Reported from the Committee on Ways and Means with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		
			November 12, 2014
			The Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
			For text of introduced bill, see copy of bill as introduced on February 13, 2013
		
		
			
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for the tax treatment of ABLE accounts
			 established under State programs for the care of family members with
			 disabilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Achieving a Better Life Experience Act of 2014 or the ABLE Act of 2014.
		2.PurposesThe purposes of this Act are as follows:
			(1)To encourage and assist individuals and families in saving private funds for the purpose of
			 supporting individuals with disabilities to maintain health, independence,
			 and quality of life.
			(2)To provide secure funding for disability-related expenses on behalf of designated beneficiaries
			 with disabilities that will supplement, but not supplant, benefits
			 provided through private insurance, the Medicaid program under title XIX
			 of the Social Security Act, the supplemental security income program under
			 title XVI of such Act, the beneficiary’s employment, and other sources.
			3.Qualified ABLE programs
			(a)In generalSubchapter F of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 section 529 the following new section:
				
					529A.Qualified ABLE programs
						(a)General ruleA qualified ABLE program shall be exempt from taxation under this subtitle. Notwithstanding the
			 preceding sentence, such program shall be subject to the taxes imposed by
			 section 511 (relating to imposition of tax on unrelated business income of
			 charitable organizations).
						(b)Qualified ABLE programFor purposes of this section—
							(1)In generalThe term qualified ABLE program means a program established and maintained by a State, or agency or instrumentality thereof—
								(A)under which a person may make contributions for a taxable year, for the benefit of an individual
			 who is an eligible individual for such taxable year, to an ABLE account
			 which is established for the purpose of meeting the qualified disability
			 expenses of the designated beneficiary of the account,
								(B)which limits a designated beneficiary to 1 ABLE account for purposes of this section,
								(C)which allows for the establishment of an ABLE account only for a beneficiary who is a resident of
			 such State or a resident of a contracting State, and
								(D)which meets the other requirements of this section.
								(2)Cash contributionsA program shall not be treated as a qualified ABLE program unless it provides that no contribution
			 will be accepted—
								(A)unless it is in cash, or
								(B)except in the case of contributions under subsection (c)(1)(C), if such contribution to an ABLE
			 account would result in aggregate contributions from all contributors to
			 the ABLE account for the taxable year exceeding the amount in effect under
			 section 2503(b) for the calendar year in which the taxable year begins.For purposes of this paragraph, rules similar to the rules of section 408(d)(4) (determined without
			 regard to subparagraph (B) thereof) shall apply.(3)Separate accountingA program shall not be treated as a qualified ABLE program unless it provides separate accounting
			 for each designated beneficiary.
							(4)No investment directionA program shall not be treated as a qualified ABLE program unless it provides that any contributor
			 to, or designated beneficiary under, such program may not directly or
			 indirectly direct the investment of any contributions to the program (or
			 any earnings thereon).
							(5)No pledging of interest as securityA program shall not be treated as a qualified ABLE program if it allows any interest in the program
			 or any portion thereof to be used as security for a loan.
							(6)Prohibition on excess contributionsA program shall not be treated as a qualified ABLE program unless it provides adequate safeguards
			 to prevent aggregate contributions on behalf of a designated beneficiary
			 in excess of the limit established by the State under section 529(b)(6).
			 For purposes of the preceding sentence, aggregate contributions include
			 contributions under any prior qualified ABLE program of any State or
			 agency or instrumentality thereof.
							(c)Tax treatment
							(1)Distributions
								(A)In generalAny distribution under a qualified ABLE program shall be includible in the gross income of the
			 distributee in the manner as provided under section 72 to the extent not
			 excluded from gross income under any other provision of this chapter.
								(B)Distributions for qualified disability expensesFor purposes of this paragraph, if distributions from a qualified ABLE program—
									(i)do not exceed the qualified disability expenses of the designated beneficiary, no amount shall be
			 includible in gross income, and
									(ii)in any other case, the amount otherwise includible in gross income shall be reduced by an amount
			 which bears the same ratio to such amount as such expenses bear to such
			 distributions.
									(C)Change in beneficiaries or programs
									(i)Rollovers from ABLE accountsSubparagraph (A) shall not apply to any amount paid or distributed from an ABLE account to the
			 extent that the amount received is paid, not later than the 60th day after
			 the date of such payment or distribution, into another ABLE account for
			 the benefit of the same beneficiary or an eligible individual who is a
			 family member of the beneficiary.
									(ii)Change in designated beneficiariesAny change in the designated beneficiary of an interest in a qualified ABLE program during a
			 taxable year shall not be treated as a distribution for purposes of
			 subparagraph (A) if the new beneficiary is an eligible individual for such
			 taxable year and a member of the family of the former beneficiary.
									(iii)Limitation on certain rolloversClause (i) shall not apply to any transfer if such transfer occurs within 12 months from the date
			 of a previous transfer to any qualified ABLE program for the benefit of
			 the designated beneficiary.
									(D)Operating rulesFor purposes of applying section 72—
									(i)except to the extent provided by the Secretary, all distributions during a taxable year shall be
			 treated as one distribution, and
									(ii)except to the extent provided by the Secretary, the value of the contract, income on the contract,
			 and investment in the contract shall be computed as of the close of the
			 calendar year in which the taxable year begins.
									(2)Gift tax rulesFor purposes of chapters 12 and 13—
								(A)ContributionsAny contribution to a qualified ABLE program on behalf of any designated beneficiary—
									(i)shall be treated as a completed gift to such beneficiary which is not a future interest in
			 property, and
									(ii)shall not be treated as a qualified transfer under section 2503(e).
									(B)Treatment of distributionsExcept as provided in subparagraph (C), in no event shall a distribution from a qualified ABLE
			 program be treated as a taxable gift.
								(C)Treatment of designation of new beneficiaryThe taxes imposed by chapters 12 and 13 shall apply to a transfer by reason of a change in the
			 designated beneficiary under the program (or a contribution under
			 paragraph (1)(C) to the ABLE account of a new beneficiary) during any
			 taxable year unless, as of the beginning of such taxable year, the new
			 beneficiary is both an eligible individual for such taxable year and a
			 member of the family of the former beneficiary.
								(3)Additional tax for distributions not used for disability expenses
								(A)In generalThe tax imposed by this chapter for any taxable year on any taxpayer who receives a distribution
			 from a qualified ABLE program which is includible in gross income shall be
			 increased by 10 percent of the amount which is so includible.
								(B)ExceptionSubparagraph (A) shall not apply if the payment or distribution is made to a beneficiary (or to the
			 estate of the designated beneficiary) on or after the death of the
			 designated beneficiary.
								(C)Contributions returned before certain dateSubparagraph (A) shall not apply to the distribution of any contribution made during a taxable year
			 on behalf of the designated beneficiary if—
									(i)such distribution is received on or before the day prescribed by law (including extensions of time)
			 for filing such designated beneficiary’s return for such taxable year, and
									(ii)such distribution is accompanied by the amount of net income attributable to such excess
			 contribution.Any net income described in clause (ii) shall be included in gross income for the taxable year in
			 which such excess contribution was made.(4)Loss of ABLE account treatmentIf, during any taxable year of an eligible individual for whose benefit any ABLE account is
			 established, more than 1 ABLE account for the benefit of the eligible
			 individual exists at the same time, each such ABLE account other than the
			 earliest established ABLE account shall not be treated as an ABLE account
			 as of the first day of such taxable year.
							(d)Reports
							(1)In generalEach officer or employee having control of the qualified ABLE program or their designee shall make
			 such reports regarding such program to the Secretary and to designated
			 beneficiaries with respect to contributions, distributions, the return of
			 excess contributions, and such other matters as the Secretary may require.
							(2)Certain aggregated informationFor research purposes, the Secretary shall make available to the public reports containing
			 aggregate information, by diagnosis and other relevant characteristics, on
			 contributions and distributions from the qualified ABLE program. In
			 carrying out the preceding sentence an item may not be made available to
			 the public if such item can be associated with, or otherwise identify,
			 directly or indirectly, a particular individual.
							(3)Notice of establishment of ABLE accountThe trustee of an ABLE account shall submit a notice to the Secretary upon the establishment of the
			 ABLE account. Such notice shall contain the name and State of residence of
			 the beneficiary and such other information as the Secretary may require.
							(4)Electronic distribution statementsFor purposes of section 4 of the Achieving a Better Life Experience Act of 2014, States shall submit electronically on a monthly basis to the Commissioner of Social Security, in
			 the manner specified by the Commissioner, statements on relevant
			 distributions and account balances from all ABLE accounts.
							(5)RequirementsThe reports and notices required by paragraphs (1), (2), and (3) shall be filed at such time and in
			 such manner and furnished to such individuals at such time and in such
			 manner as may be required by the Secretary.
							(e)Other definitions and special rulesFor purposes of this section—
							(1)Eligible individual
								(A)In generalAn individual is an eligible individual for a taxable year if during such taxable year—
									(i)a disability certification with respect to such individual is filed with the Secretary for such
			 taxable year, or
									(ii)the individual has been determined for purposes of section 223 or 1614 of the Social Security Act
			 (42 U.S.C. 421, 1382c) to meet the criteria of subparagraph (B) for such
			 taxable year.
									(B)CriteriaAn individual meets the criteria of this subparagraph for a taxable year if—
									(i)in the case of an individual who has not attained age 19 as of the close of the taxable year, the
			 individual is either blind (within the meaning of section 1614(a)(2) of
			 the Social Security Act (42 U.S.C. 1382c(a)(2))) or disabled within the
			 meaning of section 1614(a)(3)(C) of such Act (42 U.S.C. 1382c(a)(3)(C)),
			 or
									(ii)the individual—
										(I)is either blind (within the meaning of section 1614(a)(2) of such Act (42 U.S.C. 1382c(a)(2))) or
			 disabled within the meaning of section 1614(a)(3)(A) of such Act, and
										(II)such blindness or disability occurred before the date on which the individual attained age 26.
										(2)Disability certification
								(A)In generalThe term disability certification means, with respect to an eligible individual, a certification to the satisfaction of the
			 Secretary by the eligible individual or the parent or guardian of the
			 eligible individual that—
									(i)the individual meets the criteria described in paragraph (1)(B), and
									(ii)includes a copy of the individual’s diagnosis relating to the individual’s relevant impairment or
			 impairments, signed by a physician meeting the criteria of section
			 1861(r)(1) of the Social Security Act.
									(B)Restriction on use of certificationNo inference may be drawn from a disability certification for purposes of establishing eligibility
			 for benefits under title II, XVI, or XIX of the Social Security Act.
								(3)Designated beneficiaryThe term designated beneficiary in connection with an ABLE account established under a qualified ABLE program means—
								(A)the eligible individual designated at the commencement of participation in the qualified ABLE
			 program as the beneficiary of amounts paid (or to be paid) to the program,
			 and
								(B)in the case of a change in beneficiaries described in subparagraph (C)(ii) of subsection (c)(1),
			 the individual who is the new beneficiary.
								(4)Member of familyThe term member of the family means, with respect to any designated beneficiary, an individual who bears a relationship to such
			 beneficiary which is described in subparagraph section 152(d)(2)(B). For
			 purposes of the preceding sentence, a rule similar to the rule of section
			 152(f)(1)(B) shall apply.
							(5)Qualified disability expensesThe term qualified disability expenses means any expenses related to the eligible individual’s blindness or disability which are made for
			 the benefit of an eligible individual who is the designated beneficiary,
			 including the following expenses: education, housing, transportation,
			 employment training and support, assistive technology and personal support
			 services, health, prevention and wellness, financial management and
			 administrative services, legal fees, expenses for oversight and
			 monitoring, funeral and burial expenses, and other expenses, which are
			 approved by the Secretary under regulations and consistent with the
			 purposes of this section.
							(6)ABLE accountThe term ABLE account means an account established and maintained under a qualified ABLE program.
							(7)Contracting StateThe term contracting State means a State without a qualified ABLE program which has entered into a contract with a State with
			 a qualified ABLE program to provide residents of the contracting State
			 access to a qualified ABLE program.
							(f)Transfer to StateSubject to any outstanding payments due for qualified disability expenses, in the case that the
			 designated beneficiary dies, all amounts remaining in the qualified ABLE
			 account not in excess of the amount equal to the total medical assistance
			 paid for the designated beneficiary after the establishment of the
			 account, net of any premiums paid from the account or paid by or on behalf
			 of the beneficiary to a Medicaid Buy-In program, under any State Medicaid
			 plan established under title XIX of the Social Security Act shall be
			 distributed to such State upon filing of a claim for payment by such
			 State. For purposes of this paragraph, the State shall be a creditor of an
			 ABLE account and not a beneficiary. Subsection (c)(3) shall not apply to a
			 distribution under the preceding sentence.
						(g)RegulationsThe Secretary shall prescribe such regulations or other guidance as the Secretary determines
			 necessary or appropriate to carry out the purposes of this section,
			 including regulations—
							(1)to enforce the 1 ABLE account per eligible individual limit,
							(2)providing for the information required to be presented to open an ABLE account,
							(3)to generally define qualified disability expenses,
							(4)developed in consultation with the Commissioner of Social Security, relating to disability
			 certifications and determinations of disability, including those
			 conditions deemed to meet the requirements of subsection (e)(1)(B)(ii),
							(5)to prevent fraud and abuse with respect to amounts claimed as qualified disability expenses,
							(6)under chapters 11, 12, and 13 of this title, and
							(7)to allow for transfers from one ABLE account to another ABLE account in cases in which there is a
			 change in the State of residence of an eligible individual..
			(b)Tax on excess contributions
				(1)In generalSubsection (a) of section 4973 of the Internal Revenue Code of 1986 (relating to tax on excess
			 contributions to certain tax-favored accounts and annuities) is amended by
			 striking or at the end of paragraph (4), by inserting or at the end of paragraph (5), and by inserting after paragraph (5) the following new paragraph:
					
						(6)an ABLE account (within the meaning of section 529A),.
				(2)Excess contributionSection 4973 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(h)Excess contributions to ABLE accountFor purposes of this section—
							(1)In generalIn the case of an ABLE account (within the meaning of section 529A), the term excess contributions means the amount by which the amount contributed for the taxable year to such account (other than
			 contributions under section 529A(c)(1)(C)) exceeds the contribution limit
			 under section 529A(b)(2)(B).
							(2)Special ruleFor purposes of this subsection, any contribution which is distributed out of the ABLE account in a
			 distribution to which the last sentence of section 529A(b)(2) applies
			 shall be treated as an amount not contributed..
				(c)Penalty for failure to file reportsSection 6693(a)(2) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (D), by redesignating subparagraph (E) as subparagraph (F), and by
			 inserting after subparagraph (D) the following:
				
					(E)section 529A(d) (relating to qualified ABLE programs), and.
			(d)Conforming amendments
				(1)Section 26(b)(2) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (W), by striking the period at the end of subparagraph (X) and
			 inserting , and, and by inserting after subparagraph (X) the following:
					
						(Y)section 529A(c)(3)(A) (relating to additional tax on ABLE account distributions not used for
			 qualified disability expenses)..
				(2)The heading for part VIII of subchapter F of chapter 1 of the Internal Revenue Code of 1986 is
			 amended by striking Higher Education and inserting Certain.
				(3)The item in the table of parts for subchapter F of chapter 1 of the Internal Revenue Code of 1986
			 relating to part VIII is amended to read as follows:
					
						
							Part VIII. Certain Savings Entities..
				(4)The table of sections for part VIII of subchapter F of chapter 1 of the Internal Revenue Code of
			 1986 is amended by inserting after the item relating to section 529 the
			 following new item:
					
						
							Sec. 529A. Qualified ABLE programs..
				(e)Effective date
				(1)In generalThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
				(2)RegulationsThe Secretary of the Treasury (or the Secretary’s designee) shall promulgate the regulations or
			 other guidance required under section 529A(g) of the Internal Revenue Code
			 of 1986, as added by subsection (a), not later than 6 months after the
			 date of the enactment of this Act.
				4.Treatment of ABLE accounts under certain Federal programs
			(a)Account funds disregarded for purposes of certain other means-Tested Federal programsNotwithstanding any other provision of Federal law that requires consideration of 1 or more
			 financial circumstances of an individual, for the purpose of determining
			 eligibility to receive, or the amount of, any assistance or benefit
			 authorized by such provision to be provided to or for the benefit of such
			 individual, any amount (including earnings thereon) in the ABLE account
			 (within the meaning of section 529A of the Internal Revenue Code of 1986)
			 of such individual, and any distribution for qualified disability expenses
			 (as defined in subsection (e)(5) of such section) shall be disregarded for
			 such purpose with respect to any period during which such individual
			 maintains, makes contributions to, or receives distributions from such
			 ABLE account, except that, in the case of the supplemental security income
			 program under title XVI of the Social Security Act, a distribution for
			 housing expenses (within the meaning of such subsection) shall not be so
			 disregarded, and in the case of such program, only the 1st $100,000 of the
			 amount (including such earnings) in such ABLE account shall be so
			 disregarded.
			(b)Suspension of SSI benefits during periods of excessive account funds
				(1)In generalThe benefits of an individual under the supplemental security income program under title XVI of the
			 Social Security Act shall not be terminated, but shall be suspended, by
			 reason of excess resources of the individual attributable to an amount in
			 the ABLE account (within the meaning of section 529A of the Internal
			 Revenue Code of 1986) of the individual not disregarded under subsection
			 (a) of this section.
				(2)No impact on Medicaid eligibilityAn individual who would be receiving payment of such supplemental security income benefits but for
			 the application of the previous sentence shall be treated for purposes of
			 title XIX of the Social Security Act as if the individual continued to be
			 receiving payment of such benefits.
				(c)Effective dateThis section shall take effect on the date of the enactment of this Act.
			
	
		November 12, 2014
		Reported from the Committee on Ways and Means with an amendment
		November 12, 2014
		The Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
